Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 11/10/2022, claims 25-44 are pending.  

Response to Arguments
Applicant’s arguments, see page 9, filed 11/10/2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 25-44 have been withdrawn.  However, in light of the amendments and removal of the new matter, a new rejection in light of previously cited prior art is provided below.

Claim Objections
Claim 37 is objected to because of the following informalities:  “delivery shaft” in line 4 should recite - - delivery sheath - - to keep consistent with the terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 29-32, 34-37, 39-41 43 and 44 /are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al (US 2009/0171456) in view of Headley et al (US 2007/0270932).
Claim 25. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660) comprising a distal portion (portion towards heart) and a proximal portion (portion towards user), the inner shaft assembly disposed along an elongated axis, wherein a distal direction of the elongated axis extends from the proximal portion to the distal portion and a proximal direction of the elongated axis extends from the distal portion to the proximal portion ([0079], [0080]); a delivery sheath assembly (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure below.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed delivery sheath) comprising a distal portion (portion towards heart) comprising a distal end and a proximal portion (portion towards user) comprising a proximal end, the delivery sheath assembly disposed along the elongated axis, wherein the distal direction of the elongated axis extends from the proximal end to the distal end, the inner shaft assembly  (660) slidably received within an interior passage of the delivery sheath assembly (662 + annotated shaft) ([0086]); the distal portion of the delivery sheath assembly comprising a delivery sheath (662) configured to contain a radially expandable prosthetic heart valve (600) in a compressed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0081]), wherein proximal retraction of the delivery sheath assembly relative to the inner shaft assembly in a proximal direction exposes a distal region (602) of the compressed prosthetic heart valve (600) to allow the distal region to self-expand toward a deployed arrangement (Figs. 6A-6B; [0082]); an outer sheath (664) slidably disposed over the delivery sheath (662) (Fig. 6C; [0095]), wherein distal advancement of the outer sheath (664) relative to the delivery sheath (662) in the distal direction applies a distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the distal region of the expanded prosthetic heart valve into the delivery sheath (Fig. 6D; [0095]-[0097], [0103]).  It is noted that though Kveen et al is not disclosed as being as in the same manner as claimed by Applicant, a functional limitation must result in a structural difference from the prior art to distinguish over the prior art.  Kveen et al discloses sliding movement of both the delivery sheath (662) and the outer sheath (664) in various instances ([0086], [0095]-[0097], [0103]).  It is the Examiner’s position that one of ordinary skill in the art may slide them in the claimed manner to recapture an expanded prosthetic heart valve (which has also not been positively recited by Applicant, therefore any hypothetical prosthetic heart valve may be used with the system of Kveen et al).


    PNG
    media_image1.png
    483
    1226
    media_image1.png
    Greyscale

Kveen et al discloses the invention substantially as claimed above including the delivery sheath (662) can be pulled toward a proximal end (668) of the inner shaft assembly (660), but fails to disclose how the elements are actuated/pulled by the user, specifically wherein a first actuator is coupled to the delivery sheath assembly, the first actuator operable to proximally retract the delivery sheath relative to the inner shaft assembly and a second actuator coupled to the outer sheath, the second actuator operable to distally advance the outer sheath relative to the delivery sheath and fails to disclose the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly (as Kveen et al does not illustrate or discuss the proximal portion of the system).
However, in a field of similar endeavor, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to the delivery sheath (14) (wherein intermediate tubular member 14 of Headley et al would be the equivalence of the delivery sheath assembly (662 + annotated shaft) of Kveen et al as both of these are the intermediate structures for retaining the stented implant); wherein the first actuator is operable to proximally retract the delivery sheath (14) relative to a stent (30) and the inner shaft assembly (12) and a second actuator (18) coupled to the outer sheath (16) (wherein outer tubular member 16 of Headley et al would be the equivalence of the outer sheath 664 in Kveen et al as both of these elements are the outer most sheaths for recapturing the stented implant) , the second sheath operable to distally advance the outer sheath relative (16) to the stent (Figs. 1, 2; [0036]). Headley et al further teaches the inner shaft assembly (12) (wherein inner tubular member 12 of Headley et al is the equivalence of inner shaft assembly 660 of Kveen et al as both elements are the inner most element the stented prosthetic is mounted upon) is slidably received within the interior passage of the proximal portion of the delivery sheath assembly (14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a first and second actuator for operating the delivery sheath and the outer sheath based upon the teachings of Headley et al to provide an actuating means to allow the user to independently control axial movement of each element to increase the fine control of deployment ([0036]).    It would have further been obvious to one of ordinary skill in the art at the time the invention was made to have the inner shaft assembly of Kveen et al extending to the proximal portion of the delivery sheath assembly such that the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly based upon the teachings of Headley et al so that the inner shaft assembly can be manipulated by the user from the proximal end of the system.
Kveen et al further fails to disclose the configuration of the proximal portion of its delivery system.  The proximal portion is labeled with arrow 668 and not further illustrated in Figs. 6A-6E.  Therefore, Kveen et al fails to disclose an inner surface defining the interior passage of the proximal portion delivery sheath assembly faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly.  However, Headley et al further discloses the entire length of its delivery system, including the proximal portion, wherein an inner surface defining the interior passage (lumen) of the proximal portion delivery sheath assembly (14) faces an outer surface of the inner shaft assembly (12) and comprises an unobstructed view of the outer surface of the inner shaft assembly (Figs. 1, 2, 9-13; wherein it can be seen intermediate tubular element 14 is slidingly disposed directly over inner tubular member 12 without any other intervening structures therebetween and therefore would be an unobstructed view between the two elements).   Therefore, since both Kveen et al and Headley et al are directed to a delivery system for recapturing a stented implant, it would have been obvious to one of ordinary skill in the art at the time the invention was made the proximal region of the delivery system of Kveen et al has an inner surface defining the interior passage of the proximal portion of the delivery sheath assembly, wherein the inner surface faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly based upon the teachings of Headley et al.  In other words, Kveen et al does not discuss or disclose any other additional elements between the delivery sheath assembly and inner shaft assembly necessary to operate the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made there would be no intervening element between the inner surface of the proximal portion of the delivery sheath assembly and the outer surface of the inner shaft assembly of Kveen et al since there has been no disclosure of any other intervening elements that would obstruct the view between the inner surface of the delivery sheath assembly and the outer surface of the inner shaft assembly.  Headley et al is cited as illustrating and teaching of what this would look like on a proximal portion of a delivery system comprising slidably movable components for recapturing a stented prosthetic, wherein no intervening element exists between the two claimed components.
Claim 26. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the delivery sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed and collapsed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0079]).
Claim 27.  The combination discloses the invention substantially as claimed above, wherein it is inherent to Kveen et al’s disclosure that the capsule (662) comprises a longitudinally rigid tube defining the distal end of the delivery sheath assembly.  Kveen et al discloses in [0084] various configurations of the capsule (662), such that it can be made into a flexible tube formed of a metal.  However, the discussion in regards to the flexibility of the tube in directed towards the slots as discussed in [0085] which would allow for bending of the capsule.  However, as clearly seen in Figs. 7A-7C, the slots are formed circumferentially around the capsule (contributing to the flexibility for bending).  When an axial force is applied along the longitudinal direction of the tube, the metal tube would remain rigid (not kink or buckle) as the slots are not formed longitudinally along the tube.  Therefore, the metal capsule (662) of Kveen et al would meet the limitations of the claimed longitudinally rigid tube.
Claim 29. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner shaft assembly includes a coupling (670) configured to releasable engage the compressed prosthetic heart valve (Fig. 6B; [0079], [0088]).
Claim 30. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first actuator (20) is further operable to distally advance the delivery sheath (662 of Kveen et al) relative to the inner shaft assembly (660 of Kveen et al) in the distal direction to apply another distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving the delivery sheath assembly (14), the proximal shaft assembly (12) or the outer sheath (16) through the use of the different actuators ([0036]).  Therefore, depending on which element the user wants to advance distally or retract proximally, the user can accordingly apply the necessary directional forces to the specific actuators to do so since the actuators of Headley et al can be moved relative to one another.
Claim 31. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first actuator (20) and the second actuator (18) are configured to be simultaneously operated to distally advance the delivery sheath (662 of Kveen et al) relative to the inner shaft assembly (660 of Kveen et al) in the distal direction while distally advancing the outer sheath (664 of Kveen et al) relative to the delivery sheath (662 in Kveen et al) in the distal direction.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving the delivery sheath assembly (14), the inner shaft assembly (12) or the outer sheath (16) through the use of the different actuators ([0036]).  Therefore, depending on which element the user wants to advance distally or retract proximally, the user can accordingly apply the necessary directional forces to the specific actuators to do so since the actuators of Headley et al can be moved relative to one another.
Claim 32. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660) comprising a distal portion (portion towards heart) and a proximal portion (portion towards user), the inner shaft assembly disposed along an elongated axis, wherein a distal direction of the elongated axis extends from the proximal portion to the distal portion and a proximal direction of the elongated axis extends from the distal portion to the proximal portion ([0079], [0080]); a delivery sheath assembly (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure in claim 25 above.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed delivery sheath) comprising a distal portion (portion towards heart) comprising a distal end and a proximal portion (portion towards user) comprising a proximal end, the delivery sheath assembly disposed along the elongated axis, wherein the distal direction of the elongated axis extends from the proximal end to the distal end, the inner shaft assembly  (660) slidably received within an interior passage of the delivery sheath assembly (662 + annotated shaft) ([0086]); the distal portion of the delivery sheath assembly comprising a delivery sheath (662) configured to contain a radially expandable prosthetic heart valve (600) in a compressed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0081]), wherein the delivery sheath (662) is configured to be proximally retracted relative to the inner shaft assembly (660) in the proximal direction to expose a distal region of the prosthetic heart valve thereby allowing the distal region to self-expand toward a deployed arrangement ([0082]), and the delivery sheath (662) is further configured to be distally advanced relative to the inner shaft assembly in the distal direction to apply a distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath ([0103]), and wherein the inner shaft assembly (660) is configured to be proximally retracted relative to the delivery sheath in the proximal direction to further facilitate the collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath ([0103], it is noted that though Kveen et al is not disclosed as being as in the same manner as claimed by Applicant, a functional limitation must result in a structural difference from the prior art to distinguish over the prior art.  Kveen et al discloses delivery sheath (662) can be distally advanced in [0103], therefore meaning the inner shaft assembly is retracted proximally relative to the distal sheath.  It is the Examiner’s position that one of ordinary skill in the art may hold the distal sheath (662) stationary and instead proximally retract the inner shaft assembly (660) instead to recapture the prosthetic heart valve as Kveen et al discloses the elements are slidably movable relative to one another).
Kveen et al fails to disclose the configuration of the proximal portion of its delivery system.  The proximal portion is labeled with arrow 668 and not further illustrated in Figs. 6A-6E.  Therefore, Kveen et al fails to the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly.  However, in a field of similar endeavor, Headley et al teaches the inner shaft assembly (12) (wherein inner tubular member 12 of Headley et al is the equivalence of inner shaft assembly 660 of Kveen et al as both elements are the inner most element the stented prosthetic is mounted upon) is slidably received within the interior passage of the proximal portion of the delivery sheath assembly (14).  Therefore, it would have further been obvious to one of ordinary skill in the art at the time the invention was made to have the inner shaft assembly of Kveen et al extending to the proximal portion of the delivery sheath assembly such that the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly based upon the teachings of Headley et al so that the inner shaft assembly can be manipulated by the user from the proximal end of the system.
Kveen et al further fails to disclose an inner surface defining the interior passage of the proximal portion delivery sheath assembly faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly.  However, Headley et al further discloses the entire length of its delivery system, including the proximal portion, wherein an inner surface defining the interior passage (lumen) of the proximal portion delivery sheath assembly (14) faces an outer surface of the inner shaft assembly (12) and comprises an unobstructed view of the outer surface of the inner shaft assembly (Figs. 1, 2, 9-13; wherein it can be seen intermediate tubular element 14 is slidingly disposed directly over inner tubular member 12 without any other intervening structures therebetween and therefore would be an unobstructed view between the two elements).   Therefore, since both Kveen et al and Headley et al are directed to a delivery system for recapturing a stented implant, it would have been obvious to one of ordinary skill in the art at the time the invention was made the proximal region of the delivery system of Kveen et al has an inner surface defining the interior passage of the proximal portion of the delivery sheath assembly, wherein the inner surface faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly based upon the teachings of Headley et al.  In other words, Kveen et al does not discuss or disclose any other additional elements between the delivery sheath assembly and inner shaft assembly necessary to operate the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made there would be no intervening element between the inner surface of the proximal portion of the delivery sheath assembly and the outer surface of the inner shaft assembly of Kveen et al since there has been no disclosure of any other intervening elements that would obstruct the view between the inner surface of the delivery sheath assembly and the outer surface of the inner shaft assembly.  Headley et al is cited as illustrating and teaching of what this would look like on a proximal portion of a delivery system comprising slidably movable components for recapturing a stented prosthetic, wherein no intervening element exists between the two claimed components.
Claim 34. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the delivery sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed and collapsed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0079]).
Claim 35.  The combination discloses the invention substantially as claimed above, wherein it is inherent to Kveen et al’s disclosure that the capsule (662) comprises a longitudinally rigid tube defining the distal end of the delivery sheath assembly.  Kveen et al discloses in [0084] various configurations of the capsule (662), such that it can be made into a flexible tube formed of a metal.  However, the discussion in regards to the flexibility of the tube in directed towards the slots as discussed in [0085] which would allow for bending of the capsule.  However, as clearly seen in Figs. 7A-7C, the slots are formed circumferentially around the capsule (contributing to the flexibility for bending).  When an axial force is applied along the longitudinal direction of the tube, the metal tube would remain rigid (not kink or buckle) as the slots are not formed longitudinally along the tube.  Therefore, the metal capsule (662) of Kveen et al would meet the limitations of the claimed longitudinally rigid tube.
Claim 36.  Kveen et al discloses the invention substantially as claimed above including the delivery sheath (662) can be pulled toward a proximal end (668) of the inner shaft assembly (660), but fails to disclose how the elements are actuated/pulled by the user, specifically wherein a first actuator operable to distally advance the delivery sheath relative to the inner shaft assembly in the distal direction and a second actuator operable to proximally retract the inner shaft assembly relative to the delivery sheath in the proximal direction.
However, in a field of similar endeavor, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to the delivery sheath (14) (wherein intermediate tubular member 14 of Headley et al would be the equivalence of the delivery sheath assembly (662 + annotated shaft) of Kveen et al as both of these are the intermediate structures for retaining the stented implant); wherein the first actuator is operable to distally advance the delivery sheath relative to the inner shaft assembly (12) in the distal direction and a second actuator (22) operable to proximally retract the inner shaft assembly (12) (wherein inner tubular member 12 of Headley et al would be the equivalence of inner shaft assembly 660 in Kveen et al as both of these elements are the inner most element the stented prosthetic is mounted on) relative to the delivery sheath in the proximal direction (Figs. 1, 2; [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a first and second actuator for operating the delivery sheath and the inner shaft assembly based upon the teachings of Headley et al to provide an actuating means to allow the user to independently control axial movement of each element to increase the fine control of deployment ([0036]).  
Claim 37.  The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first actuator (20) and second actuator (22) are configured to be simultaneously operated to distally advance the delivery sheath (662 in Kveen et al) relative to the inner shaft assembly (660 in Kveen et al) in the distal direction while proximally retracting the inner shaft assembly relative to the delivery sheath in the proximal direction.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving the delivery sheath assembly (14), the inner shaft assembly (12) or the outer sheath (16) through the use of the different actuators ([0036]).  Therefore, depending on which element the user wants to advance distally or retract proximally, the user can accordingly apply the necessary directional forces to the specific actuators to do so since the actuators of Headley et al can be moved relative to one another.
Claim 39. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660) comprising a distal portion (portion towards heart) and a proximal portion (portion towards user), the inner shaft assembly disposed along an elongated axis, wherein a distal direction of the elongated axis extends from the proximal portion to the distal portion and a proximal direction of the elongated axis extends from the distal portion to the proximal portion ([0079], [0080]); a delivery sheath assembly (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure in claim 25 above.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed delivery sheath) comprising a distal portion (portion towards heart) comprising a distal end and a proximal portion (portion towards user) comprising a proximal end, the delivery sheath assembly disposed along the elongated axis, wherein the distal direction of the elongated axis extends from the proximal end to the distal end, the inner shaft assembly  (660) slidably received within an interior passage of the delivery sheath assembly (662 + annotated shaft) ([0086]); the distal portion of the delivery sheath assembly comprising a delivery sheath (662) configured to contain a radially expandable prosthetic heart valve (600) in a compressed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0081]), an outer sheath (664) slidably disposed over the delivery sheath (662) (Fig. 6C; [0095]), wherein proximal retraction of the delivery sheath assembly relative to the inner shaft assembly in a proximal direction exposes a distal region (602) of the compressed prosthetic heart valve (600) to allow the distal region to self-expand toward a deployed arrangement (Figs. 6A-6B; [0082]); wherein the inner shaft assembly (660) may be moved in a proximal direction relative to the delivery sheath (660) to facilitate collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath ([0103], it is noted that though Kveen et al is not disclosed as being as in the same manner as claimed by Applicant, a functional limitation must result in a structural difference from the prior art to distinguish over the prior art.  Kveen et al discloses delivery sheath (662) can be distally advanced in [0103], therefore meaning the inner shaft assembly is retracted proximally relative to the distal sheath.  It is the Examiner’s position that one of ordinary skill in the art may hold the distal sheath (662) stationary and instead proximally retract the inner shaft assembly (660) instead to recapture the prosthetic heart valve as Kveen et al discloses the elements are slidably movable relative to one another); wherein distal advancement of the outer sheath (664) relative to the delivery sheath (662) in the distal direction applies a distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the distal region of the expanded prosthetic heart valve into the delivery sheath (Fig. 6D; [0095]-[0097], [0103]).  
Kveen et al discloses the invention substantially as claimed above including the delivery sheath (662) can be pulled toward a proximal end (668) of the inner shaft assembly (660), but fails to disclose how the elements are actuated by the user, specifically wherein a first actuator is coupled to the delivery sheath assembly, a second actuator coupled to the inner shaft assembly and a third actuator coupled to the outer sheath and fails to disclose the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly (as Kveen et al does not illustrate or discuss the proximal portion of the system).
However, in a field of similar endeavor, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to a delivery sheath (14) (wherein intermediate tubular member 14 of Headley et al would be the equivalence of the delivery sheath assembly (662 + annotated shaft) of Kveen et al as both of these are the intermediate structures for retaining the stented implant); wherein the first actuator is operable to proximally retract the delivery sheath (14) relative to a stent (30) and the inner shaft assembly (12); a second actuator (22) coupled to the inner shaft assembly (12) (wherein inner tubular member 12 of Headley et al would be the equivalence of inner shaft assembly 660 in Kveen te al as both elements are the inner most element the stented prosthetic is mounted upon), the second actuator operable to move the inner shaft assembly in the proximal direction relative to the delivery sheath to facilitate collapsed of the expanded stent to be recaptured; and a third actuator (18) coupled to the outer sheath (16) (wherein outer tubular member 16 of Headley et al would be the equivalence of the outer sheath 664 in Kveen et al as both of these elements are the outer most sheaths for recapturing the stented implant) , the second sheath operable to distally advance the outer sheath relative (16) to the stent (Figs. 1, 2; [0036]). Headley et al further teaches the inner shaft assembly (12) (wherein inner tubular member 12 of Headley et al is the equivalence of inner shaft assembly 660 of Kveen et al as both elements are the inner most element the stented prosthetic is mounted upon) is slidably received within the interior passage of the proximal portion of the delivery sheath assembly (14).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a first, second and third actuators for operating the delivery sheath and the outer sheath based upon the teachings of Headley et al to provide an actuating means to allow the user to independently control axial movement of each element to increase the fine control of deployment ([0036]).   It would have further been obvious to one of ordinary skill in the art at the time the invention was made to have the inner shaft assembly of Kveen et al extending to the proximal portion of the delivery sheath assembly such that the inner shaft assembly is slidably received within the interior passage of the proximal portion of the delivery sheath assembly based upon the teachings of Headley et al so that the inner shaft assembly can be manipulated by the user from the proximal end of the system.
Kveen et al further fails to disclose the configuration of the proximal portion of its delivery system.  The proximal portion is labeled with arrow 668 and not further illustrated in Figs. 6A-6E.  Therefore, Kveen et al fails to disclose an inner surface defining the interior passage of the proximal portion delivery sheath assembly faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly.  However, Headley et al further discloses the entire length of its delivery system, including the proximal portion, wherein an inner surface defining the interior passage (lumen) of the proximal portion delivery sheath assembly (14) faces an outer surface of the inner shaft assembly (12) and comprises an unobstructed view of the outer surface of the inner shaft assembly (Figs. 1, 2, 9-13; wherein it can be seen intermediate tubular element 14 is slidingly disposed directly over inner tubular member 12 without any other intervening structures therebetween and therefore would be an unobstructed view between the two elements).   Therefore, since both Kveen et al and Headley et al are directed to a delivery system for recapturing a stented implant, it would have been obvious to one of ordinary skill in the art at the time the invention was made the proximal region of the delivery system of Kveen et al has an inner surface defining the interior passage of the proximal portion of the delivery sheath assembly, wherein the inner surface faces an outer surface of the inner shaft assembly and comprises an unobstructed view of the outer surface of the inner shaft assembly based upon the teachings of Headley et al.  In other words, Kveen et al does not discuss or disclose any other additional elements between the delivery sheath assembly and inner shaft assembly necessary to operate the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made there would be no intervening element between the inner surface of the proximal portion of the delivery sheath assembly and the outer surface of the inner shaft assembly of Kveen et al since there has been no disclosure of any other intervening elements that would obstruct the view between the inner surface of the delivery sheath assembly and the outer surface of the inner shaft assembly.  Headley et al is cited as illustrating and teaching of what this would look like on a proximal portion of a delivery system comprising slidably movable components for recapturing a stented prosthetic, wherein no intervening element exists between the two claimed components.
Claim 40. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first actuator (20) is further operable to distally advance the delivery sheath (662 of Kveen et al) relative to the inner shaft assembly (660 of Kveen et al) in the distal direction to apply another distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving the delivery sheath assembly (14), the inner shaft assembly (12) or the outer sheath (16) through the use of the different actuators ([0036]).  Therefore, depending on which element the user wants to advance distally or retract proximally, the user can accordingly apply the necessary directional forces to the specific actuators to do so since the actuators of Headley et al can be moved relative to one another.
Claim 41. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first actuator (20) and the second actuator (22) are configured to be simultaneously operated to distally advance the delivery sheath (662 of Kveen et al) relative to the inner shaft assembly (660 of Kveen et al) in the distal direction while proximally moving the inner shaft assembly (660 in Kveen et al) relative to the delivery sheath in the proximal direction.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving the delivery sheath assembly (14), the inner shaft assembly (12) or the outer sheath (16) through the use of the different actuators ([0036]).  Therefore, depending on which element the user wants to advance distally or retract proximally, the user can accordingly apply the necessary directional forces to the specific actuators to do so since the actuators of Headley et al can be moved relative to one another.
Claim 43. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the delivery sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed and collapsed arrangement over the distal portion of the inner shaft assembly (Fig. 6A; [0079]).
Claim 44.  The combination discloses the invention substantially as claimed above, wherein it is inherent to Kveen et al’s disclosure that the capsule (662) comprises a longitudinally rigid tube defining the distal end of the delivery sheath assembly.  Kveen et al discloses in [0084] various configurations of the capsule (662), such that it can be made into a flexible tube formed of a metal.  However, the discussion in regards to the flexibility of the tube in directed towards the slots as discussed in [0085] which would allow for bending of the capsule.  However, as clearly seen in Figs. 7A-7C, the slots are formed circumferentially around the capsule (contributing to the flexibility for bending).  When an axial force is applied along the longitudinal direction of the tube, the metal tube would remain rigid (not kink or buckle) as the slots are not formed longitudinally along the tube.  Therefore, the metal capsule (662) of Kveen et al would meet the limitations of the claimed longitudinally rigid tube.

Claims 28 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al as applied to claims 25 and 32 above, and further in view of Gifford et al (US 2006/0229659).
Claims 28 and 33. The combination discloses the invention substantially as claimed above but fails to disclose the outer sheath can form a funnel shape at a distal end.
However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to recapturing outer sheath 664 of Kveen et al) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outer sheath of Kveen et al to a funnel shape at a distal end as taught by Gifford et al to facilitate recapturing of the prosthetic valve.  In other words, a wider opening allows for an easier recapture.

Claims 38 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al as applied to claims 36 and 39 above, and further in view of Lenker et al (US 5683451).
Claims 38 and 42. The combination discloses the invention substantially as claimed above, but fails to disclose a handle having a housing that maintains the first and second actuators, wherein the first and second actuators are each operable by moving relative to the housing.
However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism for axial movement to deploy the stent is maintained by a housing (70), wherein the actuators (54, 72) are operable by moving relative to the housing (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of the combination to include a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771